
	

113 HR 1239 IH: Accessing Medicare Therapies Act of 2013
U.S. House of Representatives
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1239
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2013
			Mr. Cassidy (for
			 himself and Ms. Matsui) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to count the negotiated price of drugs provided free or at nominal charge under
		  compassionate treatment programs towards incurred out-of-pocket
		  costs.
	
	
		1.Short titleThis Act may be cited as the
			 Accessing Medicare Therapies Act of
			 2013.
		2.Counting the
			 negotiated price of drugs provided free or at nominal charge under
			 compassionate treatment programs towards incurred out-of-pocket costs
			(a)In
			 generalSection 1860D–2(b)(4)
			 of the Social Security Act (42 U.S.C. 1395w–102(b)(4)) is amended—
				(1)in subparagraph
			 (C), by striking subparagraph (E) and inserting
			 subparagraphs (E) and (F); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(F)Inclusion of
				negotiated price of drugs provided under compassionate treatment
				programs
							(i)In
				generalIn applying subparagraph (A) with respect to an
				individual enrolled in a prescription drug plan, incurred costs shall include
				the negotiated price described in clause (ii) of a covered part D drug
				if—
								(I)the drug is classified, for purposes of
				applying tiered copayments consistent with section 1860D–2(b)(2)(B), in the
				highest copayment tier (such as a tier 4 for specialty brand-name drugs);
								(II)the drug is
				furnished to the individual free or at nominal charge under a compassionate
				treatment program (as defined in clause (iii)); and
								(III)the drug, if
				furnished other than through such program, is covered under the formulary of
				the plan or is available through exception or appeal.
								(ii)Negotiated
				priceThe negotiated price described in this clause, for a
				covered part D drug which is dispensed to an enrollee—
								(I)by a pharmacy, is
				the negotiated price at such pharmacy; or
								(II)other than by a pharmacy, is the average
				negotiated price for the drug in the prescription drug plan in the zip code of
				the enrollee as of the date the drug is dispensed.
								(iii)Compassionate
				treatment program definedIn this subparagraph, the term
				compassionate treatment program means, with respect to covered
				part D drugs, a program that—
								(I)is administered by
				an entity described in section 501(c)(3) of the Internal Revenue Code of 1986
				that is exempt from tax under section 501(a) of such Code;
								(II)takes title to the drugs and distributes
				the drugs to eligible part D individuals free or at nominal charge on the basis
				of the entity’s assessment of financial need of such individuals;
								(III)does not
				distribute the drugs to an individual unless the individual’s household income
				(as determined under section 36B of the Internal Revenue Code of 1986) is less
				than the maximum income level for the taxpayer in the household to be eligible
				for a refundable credit under such section; and
								(IV)meets such additional requirements as the
				Inspector General of the Department of Health and Human Services establishes,
				consistent with guidance and advisory opinions issued under section 1128D, to
				prevent fraud or abuse in the application of this
				subparagraph.
								.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to drugs
			 furnished in plan years beginning on or after January 1, 2014.
			
